MEMORANDUM **
Kenneth Martin appeals the imposition *646of a 24-month sentence following the revocation of his supervised release. Martin’s counsel has filed a brief pursuant to An-ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she finds no meritorious issues for review. Martin did not file a pro se supplemental brief.
When Martin completed his sentence upon revocation of supervised release, there ceased to be a case or controversy. See United States v. Palomba, 182 F.3d 1121, 1123 & n. 3 (9th Cir.1999) (stating that defendant lacks standing to challenge a completed sentence where he does not challenge correctness of underlying conviction). His appeal is therefore moot. See Spencer v. Kemna, 523 U.S. 1, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Palom-ba, 182 F.3d at 1123 & n. 3.
The motion of counsel to withdraw is GRANTED and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.